 




EXHIBIT 10.2




RELEASE AND INDEMNIFICATION AGREEMENT




 

This RELEASE AND INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as
of December 31, 2017, by and among Walker Lane Exploration, Inc, a Nevada
Corporation (“Indemnitor”), for itself and its officers, directors, employees,
agents, members and shareholders (as applicable), and affiliates (the
“Indemnifying Parties”), and SJE Mining, a Nevada LLC (“Indemnitee”), acting for
itself and the additional persons in the class defined in Section 2.1 below (the
“Indemnified Parties”). At times herein, the named parties are referred to
collectively as the “Parties” and individually as a “Party”.




WITNESSETH:




WHEREAS, the Parties have made and entered into that certain Rescission
Agreement, dated  December 26, 2017, pursuant to which they have agreed to
rescind an Asset Purchase Agreement and have each agreed to take certain actions
in furtherance thereof, including the execution and delivery by each Party of an
original of this Release and Indemnification Agreement; and




 

WHEREAS, in satisfaction of its obligation under such Rescission Agreement, the
Indemnitor identified above as representing the Indemnifying Parties, now wishes
to execute and deliver this instrument to the Indemnitee identified above and
the other Indemnified Parties.




NOW, THEREFORE, in consideration of the mutual benefits contained herein, IT IS
HEREBY AGREED:




1. Release. The Indemnitor, acting for itself and with all required authority in
behalf of each of the other Indemnifying Parties, hereby irrevocably releases
and agrees to hold harmless the Indemnitee and each of the other Indemnified
Parties, from any and all known claims now held by the Indemnitor or any of the
Indemnifying Parties.




2. Indemnification.




 

2.1. Third-Party Claims. The Indemnifying Parties, jointly and severally, shall
indemnify and hold harmless the Indemnitee, as well as the Indemnitee’s
officers, directors, members, employees and agents (herein collectively referred
to as “Indemnified Parties”), from and against any and all suits, actions,
claims, losses, liabilities, judgments, awards and costs (including reasonable
legal fees and expenses) incurred by, borne by or asserted by a third party
against any of the Indemnified Parties in any way relating to, arising out of or
resulting from any prior acts of the Indemnifying Parties in connection with the
subject matter of the said Asset Purchase Agreement or the Rescission Agreement.








1




--------------------------------------------------------------------------------

 




   

2.2. Notice and Defense. The Indemnified Parties agree to promptly notify the
Indemnitor in writing of any such claim or suit within ten (10) banking days
that the pleading, demand letter, or other notice is served upon any of the
Indemnified Parties; and agrees to cooperate in a reasonable manner with the
Indemnifying Parties and at the Indemnifying Parties’ expense, with respect to
the defense and disposition of such claim. The Indemnifying Parties shall have
control of the defense or settlement; provided, however, that the Indemnifying
Parties shall not enter into any settlement that obligates the Indemnified
Parties to take any action or incur any expense without such Indemnified
Parties’ prior written consent, and further provided that the Indemnified
Parties shall have the right to be represented by independent counsel of their
own choosing, at their own expense, in connection with such claim or suit.  If
the Indemnifying Parties fail to defend such suit, then the Indemnified Parties,
through counsel of their own choice, shall, at the joint and several expense of
the Indemnifying Parties, shall have the right to conduct the defense of such
claim; provided however that the Indemnified Parties shall not enter into any
settlement that obligates the Indemnifying Parties to take any action or incur
any expense without the Indemnifying Parties’ prior written consent.




             

2.3. Survival. This section 2 (Indemnification) shall continue in full force and
effect for a period of five (5) years after the closing of the said Rescission
Agreement.




3. Miscellaneous.




             

3.1. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of each of the Parties.




             

3.2. Notice. Whenever notice is required or permitted hereunder the Party shall
give notice to the other Parties by a recognized overnight courier service such
as Federal Express, UPS or DHL, with signature required to confirm delivery. Any
such notice shall be addressed to a Party at the most recent address used by the
Parties in their course of dealings.




3.3. Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Nevada without reference to principles of conflict of laws
or choice of laws, and each party to this Agreement agrees to submit to the
jurisdiction of the courts of the State of Nevada, sitting in Carson City.




             

3.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




             

3.5. Attorneys’ Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing Party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such Party may be entitled.








2




--------------------------------------------------------------------------------

 




             

3.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of all of the Parties hereto.




             

3.7. Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.




             

3.8. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations among the Parties with respect to the
subject matter hereof.




In Witness Whereof, the undersigned, having full power and authority to bind
their respective principals, as applicable, have executed this Agreement as of
the date first shown above.







“Indemnitor”

Walker Lane Exploration, a Nevada corporation, for itself and in behalf of the
other Indemnifying Parties:







By /s/ Phillip Allen

By /s/ Eric Stevenson

Name: Phillip Allen

Name: Eric Stevenson

Title:  CEO and Chairman of the Board

Title: Managing Member

 

 

 

 

By /s/ Keith Simon

By /s/ Steven K. Jones

Name:  Keith Simon

Name: Steve Jones

Title:  CFO, Director

Title:  Member

 

 

 

 

By /s/ Iain A. Stewart

 

Name:  Iain Stewart

 

Title:  EVP, Director

 

 

 





























3


